      Case 2:19-cv-00172-RMP     ECF No. 17    filed 04/22/21   PageID.111 Page 1 of 12




1

2
                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON



3                                                                          Apr 22, 2021
                                                                               SEAN F. MCAVOY, CLERK

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7    JENNIFER TYLER, an individual,
                                                    NO: 2:19-CV-172-RMP
8                               Plaintiff,
            v.                                      AMENDED JURY TRIAL
9                                                   SCHEDULING ORDER
     CHELAN COUNTY, by and through
10   its agency, and CHELAN COUNTY
     SHERIFF’S OFFICE, a Washington
11   municipal corporation,

12                              Defendants.

13

14         On February 7, 2020, the Court granted the parties’ Stipulated Motion to Stay

15   Case, ECF No. 10. On April 5, 2021, the parties filed a Status Report indicating that

16   the parties are ready to proceed with litigation, ECF No. 14. The Court lifted the

17   stay at ECF No. 15, and directed the parties to file an updated Joint Rule 26 Report,

18   which was filed at ECF No. 26. Accordingly, IT IS HEREBY ORDERED:

19         1.     Protocol for Video Hearings

20         In the event video hearings are preferred or necessary, the parties shall abide

21   by the following:

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 1
     Case 2:19-cv-00172-RMP    ECF No. 17    filed 04/22/21   PageID.112 Page 2 of 12




1              (a) In advance of participating in a hearing by video conference, all

2        personal equipment, software, and the internet connection should be tested to

3        ensure that a case participant’s means of connecting to the hearing is fully

4        operational.

5              (b) Participants in the video conference shall mute themselves when

6        not speaking.

7              (c) Participating parties will be provided connection instructions from

8        the Court via email prior to the hearing. The public may listen to hearings by

9        calling Court’s public conference line at 888.363.4749, and entering access

10       code 4939688# five minutes before the hearing.

11             (d) No recording or rebroadcasting is permitted for any hearing.

12       2.    Motion Practice

13             (a) All parties shall adhere to LCivR 7.

14             (b) Motions to Expedite, if any, shall be filed separately and noted for

15       hearing at least seven (7) days from the date of filing, pursuant to LCivR

16       7(i)(2)(C). If the matter needs to be heard on a more immediate basis, the

17       party filing the motion shall advise chambers of such.

18             (c) All motions will be heard without oral argument unless oral

19         argument is requested and approved by the Court. If oral argument is

20         desired, the parties must contact the courtroom deputy to acquire a hearing

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 2
      Case 2:19-cv-00172-RMP      ECF No. 17    filed 04/22/21   PageID.113 Page 3 of 12




1            date, see LCivR 7(i)(3)(B), and must advise the courtroom deputy why oral

2            argument would be appropriate.

3                 (d) All motion hearings in which oral argument has been approved

4            shall be set for in-person appearance; however, the parties may request to

5            appear by video conference.

6                 (e) Notwithstanding the foregoing procedure, the Court may decide

7          that oral argument is not warranted and proceed to determine any motion

8          without oral argument. See LCivR 7(i)(3)(B)(iii).

9          3.     Initial Disclosures

10         The parties submit that initial disclosures were completed on August 9, 2019,

11   pursuant to the original Jury Trial Scheduling Order. ECF No. 16 at 3.

12          4.    Expert Disclosures

13         The parties shall exchange the materials identified in Fed. R. Civ. P.

14   26(a)(2)(B) in accordance with the following schedule but shall not file these

15   materials with the Court.

16                (a) Each party shall identify its experts and serve written reports as

17         required by Rule 26(a)(2) on all other parties by September 9, 2021.

18                (b) Each party shall identify its rebuttal experts and serve written

19         reports as required by Rule 26(a)(2) on all other parties by October 29, 2021.

20                (c) The parties may modify the deadline for exchange of expert

21         disclosures by joint stipulation filed with the Court; a motion is not required.

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 3
     Case 2:19-cv-00172-RMP    ECF No. 17    filed 04/22/21   PageID.114 Page 4 of 12




1        5.    Discovery

2              (a) All discovery shall be completed by November 24, 2021.

3              (b) The parties shall file no discovery except as necessary to support

4        motions.

5              (c) The parties are expected to resolve discovery issues according to

6        the Federal Rules of Civil Procedure and the Rules of Professional Conduct.

7        However, if there is a genuine issue that cannot be resolved by the parties

8        without Court intervention, the parties may call the courtroom deputy and

9        request a video discovery conference with the Court. Once a status

10       conference has been set, the parties shall email a succinct, one-to-two

11       paragraph summary of the issue to the courtroom deputy and to each other.

12       6.    Dispositive Motions and Motions to Exclude Expert Testimony

13             (a) All dispositive motions and motions challenging the admissibility

14       of expert opinion testimony on the basis of Daubert v. Merrell Dow

15       Pharmaceuticals, Inc., 509 U.S. 579 (1993), shall be filed and served by

16       December 17, 2021.

17             (b) Briefing for Daubert motions shall follow this district’s timeline for

18       non-dispositive motions. See LCivR 7(c)(2), (d)(2).

19             (c) As with all motions filed in this case, dispositive motions and

20       Daubert motions shall comply with the page limits set forth in LCivR 7(f).

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 4
      Case 2:19-cv-00172-RMP        ECF No. 17    filed 04/22/21   PageID.115 Page 5 of 12




1                  (d) If the party challenging expert testimony anticipates that an

2            evidentiary hearing is required, the party shall so advise the Court and

3            opposing counsel in conjunction with the filing of its Daubert motions by

4            filing a separate notice of request for evidentiary hearing, describing the

5            nature of the evidence to be presented and providing an estimate of the

6            amount of time required for the hearing.

7                   (e) The party seeking to exclude the testimony of an expert shall attach

8            a copy of the Rule 26(a)(2) report produced by said expert to the Daubert

9            motion.

10           7.    Settlement Status

11                 (a) By January 14, 2022, the parties shall file a Settlement Status

12           Certificate stating whether they would be in agreement to schedule mediation

13           with one of the court’s senior judges or full-time magistrate judges.

14                 (b) If the parties fail to file a Settlement Certificate by the date given,

15           the parties shall appear before the Court for a video status conference on

16           January 21, 2022, at 9:30 a.m. to discuss the prospect of a settlement

17           conference. This hearing shall take place only if the parties fail to file the

18           Settlement Certificate, in which case the parties will be provided with separate

19           connection instructions via email from the Court.

20   / / /

21   / / /

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 5
     Case 2:19-cv-00172-RMP      ECF No. 17    filed 04/22/21   PageID.116 Page 6 of 12




1        8.      Exhibit and Witness Lists

2                (a) Exhibit lists and witness lists shall be separately filed and served

3        and exhibits made available for inspection (or copies provided), by March 17,

4        2022.

5                (b) The witness list shall include identification of each witness’s

6        testimony. Pretrial disclosure of the identity of all persons shall conform to

7        the requirements of Fed. R. Civ. P. 26(a)(1) (persons with relevant

8        knowledge) and 26(a)(3) (witnesses).

9                (c) For any expert witness included on the witness list, the proffering

10       party shall e-mail the Rule 26(a)(2) report to the Court at

11       petersonorders@waed.uscourts.gov.

12               (d) Objections to the opposing party’s witness and exhibit lists and any

13       accompanying briefs shall be separately filed and served by March 24, 2022.

14       Failure to comply with this paragraph could be deemed to constitute a waiver

15       of all objections. Do not submit blanket or boilerplate objections to the

16       opposing party’s exhibits; these will be disregarded and overruled.

17               (e) All exhibits to which there is no objection shall be deemed

18       admitted, subject to any objections at trial that could not be raised in advance.

19               (f) Responses, if any, to objections to witnesses and exhibits shall be

20       separately filed and served by March 31, 2022.

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 6
      Case 2:19-cv-00172-RMP      ECF No. 17    filed 04/22/21   PageID.117 Page 7 of 12




1                (g) By March 31, 2022, the parties shall prepare and file a joint

2          pretrial exhibit stipulation that contains each party’s numbered list of all trial

3          exhibits with the opposing party’s objections to each exhibit, including the

4          basis of the objection and the offering party’s brief response. The pretrial

5          exhibit stipulation shall be substantially in the following form:

6                                Pretrial Exhibit Stipulation

7    Plaintiff’s/Defendants’ Exhibits

8        Exhibit No.           Description         If Objection, State         Response to
                                                        Grounds                 Objection
9
                 (h) Copies of exhibits to which there are objections shall be provided to
10
           the Court, on a flash drive or disk, by March 31, 2022.
11
                  (i) Objections to exhibits and witnesses shall be heard at the pretrial
12
           conference.
13
                 (j) Where feasible, all exhibits identified in depositions shall be pre-
14
           marked with the exhibit numbers that will be used at trial. Plaintiff’s trial
15
           exhibits are to be numbered 1 through 199; Defendants’ exhibits are to be
16
           numbered 200 and following.
17
                 (k) The Court utilizes JERS (Jury Evidence Recording System) to
18
           allow evidence admitted for a trial to be viewed electronically via touchscreen
19
           monitor in the jury deliberation room upon the conclusion of the trial. Please
20

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 7
     Case 2:19-cv-00172-RMP    ECF No. 17     filed 04/22/21   PageID.118 Page 8 of 12




1        note that the jury will receive a verbatim copy of the JERS exhibit list. Please

2        carefully review and follow the instructions provided.

3        JERS Instruction Sheet for Attorneys

4        9.    Designation of Testimony

5              (a) Designation of substantive, as opposed to impeachment, deposition

6        testimony shall be by highlighting and shall be served upon opposing counsel,

7        but not filed, by March 17, 2022.

8              (b) Cross-designations by highlighting in a different color shall be

9        served, but not filed, by March 24, 2022.

10             (c) Objections to any designated deposition testimony shall be filed and

11       served by March 31, 2022, and shall be heard and resolved at the pretrial

12       conference.

13             (d) Copies of designations to which there are objections shall be

14       provided to the Court, on a flash drive or disk, by March 31, 2022.

15       10.   Motions in Limine

16             (a) All unresolved substantive or evidentiary issues that may

17       foreseeably arise during trial shall be addressed by Motions in Limine to be

18       filed and served by April 1, 2022.

19             (b) Responses shall be filed and served by April 8, 2022.

20             (c) Replies shall be filed and served by April 15, 2022.

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 8
     Case 2:19-cv-00172-RMP      ECF No. 17   filed 04/22/21   PageID.119 Page 9 of 12




1               (d) The parties shall note Motions in Limine for hearing at the pretrial

2        conference.

3        11.    Pretrial Order

4               (a) A joint Pretrial Order, prepared in accordance with the format

5        provided in LCivR 16(e) shall be filed by April 21, 2022, and a copy e-mailed

6        in Word format to the Court at petersonorders@waed.uscourts.gov. The

7        Court will not accept individually filed pretrial orders.

8               (b) Any facts that are agreed upon by the parties and require no proof

9        must be submitted to the Court prior to trial as written stipulations.

10              (c) The list of exhibits contained in the joint Pretrial Order shall reflect

11       the exhibit marking scheme described above in paragraph 10(j).

12              (d) In preparing the joint Pretrial Order, the parties shall confer

13       regarding duplicate exhibits and determine which party will submit such

14       exhibits for trial.

15       12.    Trial Briefs and Proposed Voir Dire shall be filed by April 21, 2022.

16       13.    Jury Instructions

17       No later than April 21, 2022, the parties shall:

18              (a) Confer regarding jury instructions and file jointly proposed jury

19       instructions and a table of proposed jury instructions for the Court’s

20       consideration.

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 9
     Case 2:19-cv-00172-RMP      ECF No. 17    filed 04/22/21   PageID.120 Page 10 of 12




1                 (b) The jointly proposed jury instructions should address only issues

2         that are unique to this case and shall include instructions regarding the

3         elements of each count, any necessary definitions, and a proposed verdict

4         form.

5                 (i) All instructions shall be short, concise, understandable, and neutral

6                 statements of the law. Argumentative instructions shall not be

7                 submitted or given.

8                 (ii) The parties shall provide the Court electronically with a table of

9                 proposed, cited Jury Instructions. This table shall include:

10                   (a) The instructions on which the parties agree;

11                   (b) The instructions that are disputed; and

12                   (c) The basis of any objection.

13                   (d) The jury instruction table shall be substantially in the following

14                   form:

15   Proposed by:      Instruction #    9th Cir. Cite    Objection         Response to
                                                                           Objection
16

17                (c) In addition to the jury instruction table, each party shall address

18        any objections they have to instructions proposed by any other party in a

19        memorandum which identifies the specific portion of any proposed instruction

20        to which they object and shall concisely state the basis for the objection.

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 10
     Case 2:19-cv-00172-RMP        ECF No. 17    filed 04/22/21   PageID.121 Page 11 of 12




1                   (d) If any proposed instruction is a modified version of model

2          instructions, the parties shall identify the modification and legal authority for

3          the modification.

4                   (e) Objections asserting that an instruction sets forth an incorrect or

5          inappropriate statement of law shall cite specific legal authority supporting the

6          objection.

7                   (f) Failure to file an objection and supporting memorandum may be

8          construed as consent to the adoption of an instruction proposed by another

9          party.

10         14.      Court Dates

11                  (a) A pretrial conference will be held on May 3, 2022, at 9:30 a.m. by

12         video conference. The parties will receive connection instructions via email

13         from the Court. Non-parties may list to hearings by calling the Court’s public

14         conference line at 888.363.4749, and entering access code 4939688# five

15         minutes before the hearing time (no security code is needed).

16                  (b) The jury trial shall commence on May 16, 2022, at 9:00 a.m. in

17         Spokane, Washington. Counsel estimates a trial length of two weeks.

18         15.      The Court requires that the following be submitted to the courtroom

19   deputy clerk no later than May 9, 2022.

20                  (a) The original binder of exhibits together with three discs or flash

21         drives containing copies of the same. Exhibits for presentation at trial shall be

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 11
     Case 2:19-cv-00172-RMP      ECF No. 17     filed 04/22/21   PageID.122 Page 12 of 12




1          placed in a tabbed binder indexed by exhibit number with exhibit tags placed

2          consistently on the bottom right corner of each exhibit.

3                 (b) One copy of a final joint exhibit list.    Joint Exhibit List Form

4                 (c) One copy of witness lists in the order in which the witnesses are

5          expected to be called to testify.

6          16.    Pursuant to Fed. R. Civ. P. 16, this schedule shall not be modified

7    unless the Court finds good cause to grant leave for modifications. Fed. R. Civ. P.

8    16(f) provides for sanctions for failure to obey the Scheduling Order.

9                       IT IS SO ORDERED. The District Court Clerk is hereby

10         directed to enter this Order and to provide copies to counsel.

11         DATED this April 22, 2021.

12                                                s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
13                                                United States District Judge

14

15

16

17

18

19

20

21

     AMENDED JURY TRIAL SCHEDULING ORDER ~ 12
